Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

Separation Agreement and General Release (“Agreement”), by and between Britton
Russell (“Employee” or “you”) and Michael Kors (USA), Inc. (together with all of
its affiliates, the “Company”).

1. Employee acknowledges that Employee’s employment with the Company is being
terminated effective June 13, 2014 (the “Termination Date”), and that after the
Termination Date you shall not represent yourself as being an employee, officer,
agent or representative of the Company for any purpose. The Termination Date
shall be the termination date of your employment for purposes of participation
in and coverage under all benefit plans and programs sponsored by or through any
“Company Entities” (as defined in paragraph 4 hereof), including but not limited
to the Company’s 401(k) Plan, except for coverage with respect to medical
benefits which shall continue as provided in paragraph 2 hereof.

2. In exchange for your waiver of claims against the Company Entities and
compliance with all the other terms and conditions of this Agreement, the
Company agrees, for a period of six (6) months commencing with the Termination
Date, to provide you with continuation of (i) your base compensation of $350,000
per annum, which amount shall be payable in substantially equal installments in
accordance with the normal payroll practices of the Company (less applicable tax
withholdings and other payroll deductions consistent with past practice), and
(ii) your medical benefits as in effect prior to the Termination Date. Employee
acknowledges that in order to be entitled to the payments and other benefits
provided pursuant to this paragraph 2 Employee shall be required to perform his
job responsibilities for the Company to the best of his ability through the
Termination Date.

3. You acknowledge and agree that the payment provided pursuant to paragraph 2
of this Agreement: (i) is in full discharge of any and all liabilities and
obligations of all Company Entities to you, monetarily or with respect to
employee benefits or otherwise, including but not limited to any and all
obligations arising under any alleged written or oral employment agreement,
policy, procedure or plan of the Company, other than with respect to the Michael
Kors Holdings Limited Omnibus Incentive Plan (hereinafter the “Equity Plan”)
and/or any alleged understanding or arrangement between you and the Company; and
(ii) is in addition to any payment, benefit, or other thing of value to which
you might otherwise be entitled under any policy, procedure or plan of the
Company (including the Equity Plan) and/or any agreement between you and the
Company, other than any policy, plan or procedure relating to severance.

4. (a) From and after the Termination Date you will remain vested in any options
and restricted shares previously awarded to you under the Equity Plan that are
currently vested and exercisable. In addition, you shall be entitled to vest in
any options and restricted shares that will become vested and exercisable in
accordance with the terms of the Equity Plan and the applicable award agreements
on or prior to the Termination Date. Any unvested options or restricted shares
as of the Termination Date shall be forfeited.

     (b) In accordance with the Equity Plan and the applicable award agreements,
you shall have ninety (90) days following your Termination Date to exercise your
vested options. Any options not exercised by the expiration of this ninety
(90) day period will be terminated in accordance with the terms of the Equity
Plan and the applicable award agreements. Your vested restricted shares will not
expire.



--------------------------------------------------------------------------------

5. (a) In consideration for the payment to be provided you pursuant to paragraph
2 above, you, for yourself and for your heirs, executors, administrators,
trustees, legal representatives and assigns (hereinafter referred to
collectively as “Releasors”), forever release and discharge the Company and its
past, present and future parent entities, subsidiaries, divisions, affiliates
and related business entities, successors and assigns, assets, employee benefit
plans or funds, and any of its or their respective past, present and/or future
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns, whether acting on behalf of the Company or in their individual
capacities (collectively the “Company Entities”) from any and all claims,
demands, causes of action, fees and liabilities of any kind whatsoever, whether
known or unknown, which you ever had, now have, or may have against any of the
Company Entities by reason of any act, omission, transaction, practice, plan,
policy, procedure, conduct, occurrence, or other matter up to and including the
date on which you sign this Agreement (the “Execution Date”).

     (b) Without limiting the generality of the foregoing, this Agreement is
intended to and shall release the Company Entities from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Companies Entities arising out of your employment and/or your
separation from that employment, including, but not limited to: (i) any claim
under the Age Discrimination in Employment Act, or the Older Workers Benefit
Protection Act, (ii) any claim under Title VII of the Civil Rights Act of 1964
or under the Civil Rights Act of 1991, (iii) any claim under the Americans with
Disabilities Act; (iv) any claim under the Employee Retirement Income Security
Act of 1974 (excluding claims for accrued, vested benefits under any employee
benefit or pension plan of the Company Entities subject to the terms and
conditions of such plan and applicable law) or the Family and Medical Leave Act;
(v) any claim under the New York State or New York City Human Rights Laws;
(vi) any other claim of discrimination or retaliation in employment (whether
based on federal, state, or local law, statutory or decisional); (vii) any other
claim relating to or arising out of your employment, the terms and conditions of
such employment, the termination of such employment, and/or any of the events
relating directly or indirectly to or surrounding the termination of that
employment, including but not limited to breach of contract (express or
implied), wrongful discharge, detrimental reliance, defamation, emotional
distress or compensatory or punitive damages; and (viii) any claim for
attorneys’ fees, costs, disbursements and/or the like. Nothing in this Agreement
shall be a waiver of claims that may arise after the Execution Date.

6. You acknowledge and agree that you have not commenced, maintained, prosecuted
or participated in any action, suit, charge, grievance, complaint or proceeding
of any kind against Company Entities in any court or before any administrative
or investigative body or agency and/or that you are hereby withdrawing with
prejudice any such complaints, charges, or actions that you may have filed
against Company Entities. You further acknowledge and agree that by virtue of
the foregoing, you have waived all relief available to you (including without
limitation, monetary damages, equitable relief and reinstatement) under any of
the claims and/or causes of action waived in paragraph 5 above.



--------------------------------------------------------------------------------

7. You agree that you will not disparage the Company or its direct or indirect
parents, subsidiaries, divisions, affiliates or related business entities, or
any of their respective directors, officers or employees. For the purposes of
this Agreement, the term “disparage” includes, without limitation, comments or
statements to the press and/or media, the Company Entities or any individual or
entity with whom any of the Company Entities has a business relationship which
would impair (i) the conduct of the business of any of the Company Entities or
(ii) the business reputation of the Company Entities, provided that nothing
herein shall be deemed to prevent you from making statements with regard to
competitive products in support of efforts to market such products.

8. (a) You agree that you will cooperate with the Company and/or the Company
Entities and its or their respective counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during your employment in which you were involved or of which you
have knowledge.

     (b) You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to your
employment by the Company and/or the Company Entities, you will give prompt
notice of such request to the Company’s Senior Vice President of Business
Affairs, General Counsel & Secretary at 11 West 42nd Street, New York, New York,
10036 and will make no disclosure until the Company and/or the Company Entities
have had a reasonable opportunity to contest the right of the requesting person
or entity to such disclosure.

9. (a) You acknowledge that during the course of your employment with the
Company and/or any of the Company Entities, you have had access to information
relating to the Company and/or the Company Entities and their respective
business that is not generally known by persons not employed by the Company
and/or the Company Entities and that could not easily be determined or learned
by someone outside of the Company and/or the Company Entities (“Confidential
Information”). Except as required by law or in connection with any future
ethics, legal or other investigation of wrong doing or illegality conducted by
any governmental agency, you agree not to disclose or use such Confidential
Information at any time in the future and you further agree not to trade in
securities of the Company on the basis of material non-public information or
disclose material non-public information to others who then trade in securities
of the Company on the basis of such information.

     (b) You further agree that, for a period of twenty-four (24) months after
the Termination Date, you shall not, directly or indirectly, (A) hire, engage or
retain, or aid or assist any other person or entity to hire, engage, or retain
(i) any designers of the Company or its affiliates, consultants or licensees, or
(ii) any person who held the position of Director or any equivalent or more
senior position at the Company or any of its affiliates, consultants or
licensees, in each instance who was employed during your employment or within
the six-month period prior thereto, or (B) solicit away from the Company or its
affiliates or licensees any person or entity that supplied piece goods or
designs to, or that manufactured or sold apparel to, the Company or any of its
affiliates during the six-month period prior to such termination.

10. You represent that, except as may otherwise be agreed, you have returned (or
will return) to the Company all property belonging to the Company and/or the
Company Entities, including but not limited to laptop, cell phone, keys, card
access to the building and office floors, phone card, computer user name and
password, disks and/or voicemail code. You further represent that you have paid
all



--------------------------------------------------------------------------------

personal charges that may have been made on any Company credit card and
submitted accurate expense reports with appropriate documentation of all
business expenses through the Last Day of Work. You further acknowledge and
agree that Company shall have no obligation to make the payment referred to in
paragraph 2 above subsequent to the Termination Date unless and until you have
returned all Company property as set forth above, paid all outstanding personal
charges on any Company credit card, as well as all business-related expenses for
which the Company has previously reimbursed you, and submitted your final
expense report and documentation for all charges as set forth above.

11. If any provision of this Agreement is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall have no
effect; however, the remaining provisions shall be enforced to the maximum
extent possible. Further, if a court should determine that any portion of this
Agreement is overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by narrowing or enforcing in part that aspect of the
provision found overbroad or unreasonable. Additionally, you agree that if you
breach the terms of paragraphs 5, 6, 7, 8, 9 and/or 10, it shall constitute a
material breach of this Agreement as to which the Company Entities may seek all
relief available under the law.

12. (a) This Agreement is not intended, and shall not be construed, as an
admission that any of the Company Entities has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.

       (b) Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

13. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

14. This Agreement shall be construed and enforced in accordance with the laws
of the State of New York without regard to the principles of conflicts of law.

15. You understand that this Agreement constitutes the complete understanding
between the Company and you, and, supersedes any and all agreements,
understandings, and discussions, whether written or oral, between you and any of
the Company Entities relating to the subject matter hereof. No other promises or
agreements shall be binding unless in writing and signed by both the Company and
you after the Termination Date.

16. You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider it for at least twenty-one
(21) days; (c) are hereby advised by the Company in writing to consult with an
attorney of your choice in connection with this Agreement; (d) fully understand
the significance of all of the terms and conditions of this Agreement and have
discussed them with your independent legal counsel, or have had a reasonable
opportunity to do so; (e) have had answered to your satisfaction by your
independent legal counsel any questions you have asked with regard to the
meaning and significance of any of the provisions of this Agreement; and (f) are
signing this Agreement voluntarily and of your own free will and agree to abide
by all the terms and conditions contained herein.



--------------------------------------------------------------------------------

17. You understand that you will have at least twenty-one (21) days from the
date of receipt of this Agreement to consider the terms and conditions of this
Agreement. You may accept this Agreement by signing it and returning it to the
Company’s Senior Vice President of Business Affairs, General Counsel & Secretary
at 11 West 42nd Street, New York, New York 10036 on or before twenty-one
(21) days after delivery. After executing this Agreement, you shall have seven
(7) days (the “Revocation Period”) to revoke this Agreement by indicating your
desire to do so in writing delivered to the Company’s Senior Vice President of
Business Affairs, General Counsel & Secretary at the address set forth above by
no later than 5:00 p.m. on the seventh (7th) day after the Execution Date. The
effective date of this Agreement shall be the eighth (8th) day after the
Execution Date. If the last day of the Revocation Period falls on a Saturday,
Sunday or holiday, the last day of the Revocation Period will be deemed to be
the next business day. In the event you do not accept this Agreement as set
forth above, or in the event you revoke this Agreement during the Revocation
Period, this Agreement, including but not limited to the obligation of the
Company to provide the payment referred to in paragraph 2 above, shall be deemed
automatically null and void.

Print Name: Britton Russell Date: June 9, 2014

Signature: /s/ Britton Russell

STATE OF New Jersey) ss.:

COUNTY OF Bergan)

On this 9th day of June 2014, before me personally came Britton Russell to me
known and known to me to be the person described and who executed the foregoing
Agreement, and who duly acknowledged to me that she executed the same.

/s/ Guylaine Rocourt

Notary Public

Michael Kors (USA), Inc.

By: /s/ Joseph B. Parsons Date: June 9, 2014